Citation Nr: 1759669	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-50 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to a compensable rating for service-connected left ear hearing loss disability.

3. Entitlement to total disability based on individual unemployability (TDIU).

4.  Entitlement to a rating in excess of 60 percent for a thyroid condition from July 2002 to January 2016.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1976. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated March 2004, May and August 2008, and August 2011 by the Department of Veterans Affairs (VA) regional offices in Columbia, South Carolina, St. Petersburg, Florida, and Montgomery, Alabama, respectively.  The VA Regional Office (RO) currently serving the Veteran is located in Montgomery, Alabama, and will be referred to throughout as the Agency of Original Jurisdiction (AOJ).

The appeal was previously remanded by the Board in December 2015.  

When this matter initially came before the Board in December 2015, the Board remanded the case for additional development.  In addition, given the procedural history of this case, the Board clarified that the original claim for an increased rating for the Veteran's thyroid condition and her request for TDIU that was filed in July 2003 remains open and pending; and that these particular claims are on appeal from the March 2004 rating decision.  

During the pendency of the appeal, the RO issued a February 2016 rating decision that, among other things, granted service connection for tinnitus and assigned a 10 percent rating effective January 14, 2008.  The award of service connection is considered a full grant of the benefit sought on appeal and therefore the issue is no longer before the Board.  In this same February 2016 order, the RO also increased the rating assigned for the Veteran's thyroid condition to 100 percent effective January 29, 2016.  While this too is a full grant of the benefit sought on appeal, because the effective date does not encompass the entire period on appeal, the issue of hyperthyroidism will be discussed below for the period of July 2002 (one year prior to the date the Board determined the claim for an increased rating for a thyroid condition was filed, as discussed above) and January 2016.

The issues of entitlement to service connection for right ear hearing loss disability, the increased rating for the left ear hearing loss disability and entitlement to TDIU are REMANDED to the AOJ. VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

From July 2002 to January 2016, the Veteran's thyroid condition was manifested by symptoms of mental disturbance and weight gain, but not cold intolerance, cardiovascular involvement, or sleepiness.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for hyperthyroidism have not been met. 38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7903 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA's duty to notify was satisfied by letters sent throughout the appellate period, but specifically in February 2008 and January 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA's duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA obtained examinations with respect to the claim decided herein in March 2008, February 2011 and January 2016.  The Board finds the examinations to be adequate for rating purposes, as the examiner reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Legal Criteria and Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has thoroughly reviewed all the evidence in the Veteran's claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the period on appeal from July 2002 to January 2006, the Veteran's thyroid condition is evaluated as 60 percent disabling under the provisions of 	
38 C.F.R. § 4.118, Diagnostic Code 7903.  To warrant the next highest rating, or 100 percent the evidence should show or approximate symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

A VA examination was conducted in January 2004.  The examiner diagnosed the Veteran with post-surgical hypothyroidism; obesity; hypertension, coronary artery disease and depression.  Cardiovascular examination showed no apparent enlargement, regular rhythm.

At a March 2008 VA examination the examiner noted the history of the Veteran's thyroid condition, to include the thyroidectomy and hormone replacement, as well as the Veteran's symptoms of pain in her hands, pain in her shoulder, pain in her knees, and obesity.  She did not have palpations or heat intolerance.  The examiner diagnosed the Veteran with hypothyroidism, obesity, degenerative joint disease of her hands and knees, and left shoulder strain. 

A VA examination was conducted in July 2009 to assess whether the Veteran suffered with a mental disorder.  The examiner diagnosed the Veteran with mood disorder and opined that the mood disorder is at least as likely as not caused by or a result of thyroid problems.   

At an April 2005 VA examination was conducted the examiner noted that the Veteran's dose of medication was increased and her TSH improved but had not yet normalized.  The Veteran did not have any current symptoms attributable to her thyroid condition.

Treatment records from the Birmingham VAMC confirm the Veteran's history of hypothyroidism, also called "Graves's disease", her thyroidectomy, and the required use of thyroid hormone replacement since that time.  These records reflect the Veteran is obese, but does not have palpitations, cold intolerance, or other symptoms. 

Upon review of the relevant and competent medical and lay evidence for the appeal period (July 2002 to January 2016), the Board finds that the Veteran's symptoms are consistent with the 60 percent rating currently assigned, and do not warrant a 100 percent disability rating.  As noted, to obtain a higher rating (100 percent) for the Veteran's thyroid condition, it is necessary to show or approximate symptoms of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 

Here, however, from July 2002 to January 2016, the Veteran showed weight gain and mental disturbance (mood disorder), but there is no evidence that the Veteran experienced cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), or sleepiness.  The Board acknowledges that mood disorder has been diagnosed and attributed to the thyroid condition.  However, this is not enough to reach the level of a 100 percent disability rating.  A combination of symptoms is required and the record does not show that the remaining symptoms required by the rating code have been shown or approximated.  Thus, the Board finds that a higher rating is not warranted for the Veteran's thyroid condition from July 2002 to January 2016.


ORDER

A rating in excess of 60 percent from July 2002 to January 2016 for a thyroid condition is denied.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered on the issues of service connection for hearing loss disability in the right ear.  Specifically, the Veteran must be afforded a new VA examination to determine whether her right ear hearing loss disability is related to his active service. 

Review of the file reflects an audiological examination was conducted in January 2016, and that the Veteran had right ear hearing loss disability.  However, the examiner opined that the Veteran's right ear hearing loss disability was not attributable to her military service because at the time of separation, her hearing was within normal limits. 

Once VA undertakes the effort to provide an examination when developing a claim for service connection, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311.  Here, however, the examiner's opinion did not fully consider the Veteran's contentions concerning the in-service onset and continuity of her claimed hearing loss. The Board further notes that, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service noise exposure and his current disability.

In light of these facts, the Board finds that the Veteran must be afforded a new VA examination.

The Board will defer adjudication of the rating for the left ear hearing loss disability as this is intertwined with the issue of service connection for a right ear hearing loss disability.  As a grant of service connection can affect the manner in which the disability rating for hearing loss disability is determined.

Similarly, with regards to the Veteran's claim for TDIU, the Board finds that this claim is inextricably intertwined with the pending claim for service connection for right ear hearing loss disability and the disability rating for a left ear hearing loss disability.  As any allowance of the right ear hearing loss disability claim remanded herein could affect the outcome of the TDIU claim.  

The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiological examination to determine the current nature, etiology and severity of the Veteran's right ear hearing loss disability.  Notify the Veteran that failure to appear for any examination as requested, and without good cause, could result in the denial of her claim.  38 C.F.R. § 3.655 (2017).  The entire claim file must be made available to, and reviewed by, the examiner. 

After examining the Veteran, the examiner must report pure tone thresholds and speech recognition scores in conformity with the requirements of 38 C.F.R. § 4.85, as well as provide an assessment of the functional effects of hearing loss on the Veteran's daily life and work.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss disability of the right ear is related to or aggravated by the Veteran's active service.

In providing his/her opinion, the examiner must specifically comment on the Veteran's lay statements regarding continuous symptoms of hearing loss since service. 

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

2. After completing the above, readjudicate all the issues on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


